Citation Nr: 0523200	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling, from an 
initial grant of service connection. 

2.  Entitlement to an increased evaluation for right lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling, from an initial grant of service 
connection.

3.  Entitlement to an increased evaluation for left lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling, from an initial grant of service 
connection.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
June 1968 to June 1971.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002  rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In the January 2004 VA Form 9, the veteran requested a 
hearing with a member of the Board at the RO.  A September 
2004 report of contact indicates that the veteran indicated 
he no longer wanted any type of hearing.  Therefore, the 
Board concludes that the veteran has withdrawn his hearing 
request.  38 C.F.R. § 20.704(e); Cf. Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (oral statement later reduced to writing in 
hearing transcript was a notice of disagreement).
 
In a June 2005 letter, the Board notified the veteran that 
his January 2004 VA Form 9 was defective concerning his 
claims for entitlement to increased evaluations for right and 
left lower extremity peripheral neuropathy and that those 
claims had been incorrectly certified to the Board by the RO.  
The letter further informed the veteran that the Board 
planned to dismiss these issues and adjudicate the sole issue 
discussed in his January 2004 VA Form 9, entitlement to an 
increased evaluation for diabetes mellitus.  The veteran did 
not respond to the June 2005 letter within the required time 
period required for response, 60 days from the date of the 
letter.    


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran's residuals of diabetes mellitus currently 
require insulin injections, a restricted diet, and avoidance 
of strenuous activities with twice month (sometimes nearly 
weekly) visits to a diabetic care provider since May 2001 for 
regulation of his disability symptomatology, but without 
episodes of ketoacidosis or hypoglycemia requiring 
hospitalization, or progressive loss of weight and strength.  

3.  The veteran's complications of diabetes mellitus include 
peripheral neuropathy of the right and left lower 
extremities, each rated 10 percent disabling, and 
hypertensive retinopathy, evaluated as noncompensable.  

4.  The veteran has not submitted a substantive appeal with 
regard to claims for entitlement to an increased initial 
evaluations for right and left lower extremity peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 40 
percent, and no higher, for diabetes mellitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).

2.  As the veteran has not submitted a substantive appeal 
with regard to the issues of entitlement to an increased 
initial evaluation for right and left lower extremity 
peripheral neuropathy, the appeal as to these two issues must 
be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Diabetes 
Mellitus

Service connection was granted for diabetes mellitus by a 
November 2002 rating decision, which assigned a 20 percent 
rating for this disability, under Diagnostic Code 7913, 
effective from July 9, 2001.  The veteran has formally 
appealed that rating determination.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of diabetes mellitus.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a 20 percent rating for diabetes 
mellitus, effective from July 9, 2001.  In a December 2003 
rating decision, the RO granted entitlement to earlier 
effective date for the veteran's diabetes mellitus disability 
on appeal, effective May 15, 2001.  The Board will evaluate 
the level of impairment due to the each of the disabilities 
throughout the entire time of the claims as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected disability of diabetes 
mellitus is currently rated as 20 percent under Diagnostic 
Code 7913.  In evaluating the veteran's disability of 
diabetes mellitus, the Board has reviewed and considered all 
of the evidence in the veteran's claims folder.  

Under Diagnostic Code 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2004).

In this case, the evidence of record including, private 
treatment records and a VA examination report, reflects that 
the veteran is required to take daily insulin injections and 
that he is on a restricted diet.  The veteran underwent an 
initial VA examination for diabetes mellitus in August 2002.  
While the examiner listed a diagnosis of mild type II 
diabetes mellitus with no activity restriction in the report, 
it is specifically noted that the veteran is to avoid 
vigorous activity because of his diabetic control.  Medical 
treatment records from the veteran's place of employment show 
that he has been placed on restrictions including light as 
well as moderate duty due to his insulin dependent diabetes 
residuals.  Private treatment records dated from May 2001 to 
December 2003 show that the veteran had twice monthly and 
sometimes almost weekly visits (with the exception of the 
absence of documented treatment during August 2001, September 
2001, November 2001, and February 2002) with a private 
treatment provider monitoring his residuals of diabetes 
mellitus.  

The November 2002 rating decision assigned separate 10 
percent ratings for peripheral neuropathy of the right and 
left lower extremities as disability associated with diabetes 
mellitus.  A December 2002 rating decision assigned a 
separate noncompensable (zero percent) rating for residuals 
of hypertensive retinopathy secondary to his service-
connected disability of diabetes mellitus.    

The Board finds that the evidence supports the assignment of 
an increased rating of 40 percent, but no higher, for the 
veteran's service-connected disability of diabetes mellitus 
under the Schedule.  The veteran takes insulin daily, follows 
a restricted diet, and is required to avoid vigorous 
activities for control of his diabetes.  This supports a 40 
percent rating under Diagnostic Code 7913.  See 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8523 (2004).  

The record does not, however, show that the veteran has had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or weekly or twice-per-month visits to a 
diabetic care provider.  The record does contain treatment 
notes showing that the veteran does see his doctor several 
times per month - although not weekly - but all of these 
visits are not for control of his diabetes alone, or for 
episodes of ketoacidosis or hypoglycemic reactions.  The 
veteran does have complications that are separately evaluated 
- both compensably and noncompensably - but he does not have 
progressive loss of weight or strength attributed to his 
diabetes.   Thus, the veteran's diabetes mellitus does not 
meet or more nearly approximate the criteria for entitlement 
to a 60 percent or total schedular (100 percent) rating under 
Diagnostic Code 7913, as evidence of record does not reflect 
that the veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year (or 
twice a month visits to a diabetic care provider), multiple 
hospitalizations per year for hypoglycemia or ketoacidosis, 
progressive loss of weight and strength, or consistent weekly 
visits to a diabetic health care provider.  

II.  Entitlement to Increased Evaluations for Right and Left 
Lower Extremity Peripheral Neuropathy

Under 38 U.S.C.A. § 7105(a), a request for appellate review 
by the Board of a decision by the RO is initiated by a Notice 
of Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished.  See 38 C.F.R. § 
20.200 (2004).  A Substantive Appeal consists of a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
correspondence containing the necessary information.  If the 
Statement of the Case addressed several issues, the 
Substantive Appeal must either indicate that that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions an 
appellant needs to take to perfect an appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.202 (2004).  
The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination appealed.  
See 38 U.S.C.A. § 7105(d)(5) (West 2002).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2004).  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter date of 
notice of the determination of the agency of original 
jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).   Notice for VA purposes is a written notice 
sent to the claimant's latest address of record.  See 38 
C.F.R. § 3.1(q) (2004).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  When an appellant fails to file a timely appeal and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Id.  An application for 
review on appeal will not be entertained by the Board unless 
it is in conformity with the provisions discussed above.  See 
38 U.S.C.A. § 7108 (West 2002).  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response are determined by the Board.

Service connection was granted for right and left lower 
extremity peripheral neuropathy by a November 2002 rating 
decision, which assigned separate 10 percent ratings for each 
disability under Diagnostic Code 8523, effective from July 9, 
2001.  The RO indicated that the veteran filed a notice of 
disagreement in September 2003 as to these claims and a 
statement of the case was issued in December 2003.  In a 
December 2003 rating decision, the RO granted entitlement to 
earlier effective dates for the veteran's right and left 
lower extremity peripheral neuropathy disabilities on appeal, 
effective May 15, 2001.  

The veteran has not filed a substantive appeal for these 
claims.  His VA Form 9, Appeal to the Board, specifically 
indicated that he was not appealing all of the issues in the 
SOC, and mentioned only the diabetes mellitus, not the 
peripheral neuropathy.  In this case, as neither an appeal 
nor a motion for extension of time to file such an appeal has 
been received, the appeal of these claims is dismissed. 

III.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

A. The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issue concerning the evaluation of the 
veteran's diabetes mellitus disability was initially raised 
in a notice of disagreement following the assignment of the 
initial disability evaluation.  Thus, VAOPGCPREC 8-2003 holds 
that the 38 U.S.C.A. § 5103(a) notice need not be sent; 
rather, the procedures of 38 U.S.C.A. § 7105(d) apply.  

The Board notes that the RO sent the veteran a section 
5103(a) notice letter in July 2002 concerning the underlying 
issue of service connection for diabetes mellitus.  To the 
extent that 38 U.S.C.A. § 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluations for diabetes mellitus.  The July 2002 
letter met requirement (1) by informing that claimant of the 
requirements to establish entitlement to service connection 
for diabetes mellitus.  With regard to requirements (2) and 
(3), the Board notes that this letter also notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the July 2002 letter explained that VA would obtain relevant 
records from any Federal agency (to include the military, VA, 
and the Social Security Administration), and that it would 
also make reasonable efforts to help him obtain other 
evidence (such as records from State or local governments, 
private doctors and hospitals, or current or former 
employers), but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the July 2002 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  Finally, with respect to 
requirement (4), the Board notes that it does not appear from 
the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his service connection or increased rating claim.  As a 
practical matter, however, the veteran has been amply 
notified of the need to provide such evidence.  In addition 
to the letter sent to the veteran, the RO issued him a SOC in 
December 2003 that contained the complete text of 38 C.F.R. § 
3.159, from which this fourth requirement is taken.  The 
veteran also indicated to the RO in the September 2004 VA 
Form 119 that he had no additional evidence to submit.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in July 2002.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board notes that the July 2002 
letter from the RO was send prior to the November 2002 rating 
decision that is also the basis of the veteran's appeal for 
the claim of entitlement to an increased evaluation for 
residuals of diabetes mellitus.  Consequently, there is no 
problem concerning the timing of the section 5103(a) notice.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the July 2002 letter as well as the 
December 2003 SOC.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the December 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the July 2002 letter as well as the December 
2003 SOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.

B. The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  In addition to service medical 
records and VA examination reports, VA has obtained private 
records identified by the veteran.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.




ORDER

Entitlement to an increased evaluation of 40 percent for 
service-connected diabetes mellitus is granted, subject to 
the regulations applicable to the payment of VA monetary 
awards.

The appeal is dismissed with regard to the claim for 
entitlement to an increased evaluation for right lower 
extremity peripheral neuropathy.  

The appeal is dismissed with regard to the claim for 
entitlement to an increased evaluation for left lower 
extremity peripheral neuropathy.  



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


